 

 

Case 2:20-cr-00015-Z-BR Document 804 Filed 09/21/20 | Pageghatay nee robaa

L FILED
IN THE UNITED STATES DISTRICT FOURT
T OF{TEXAS
FOR THE NORTHERN DISTRICT O SEP 2 | 20

 

 

 

 

 

 

 

AMARILLO DIVISION
UNITED STATES OF AMERICA § CLERK, US, DISTRICT COURT
Plaintiff, ae Deputy
v. 2:20-CR-15-Z-BR-(19)
KATRINA CASAS
Defendant. :

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On September 4, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced
cause. Defendant Katrina Casas filed no objections to the Report and Recommendation within the
fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant
matters of record in the above referenced cause—including the elements of the offense, Factual
Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the Report
and Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by
the United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of
Defendant Katrina Casas was knowingly and voluntarily entered; ACCEPTS the guilty plea of
Defendant Katrina Casas; and ADJUDGES Defendant Katrina Casas guilty of Count Twenty-Five in
violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). Sentence will be imposed in accordance with

the Court’s sentencing scheduling order.

SO ORDERED, September 4 , 2020.

 

MAYTHEW J. KACSMARYK
TED STATES DISTRICT JUDGE

 
